             IN THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
               CIVIL CASE NO. 1:18-cv-00134-MR-DSC


CANDY LOSSIAH, Administratrix of)
the Estate of ANTHONY EDWARD    )
LOSSIAH,                        )
                                )
                   Plaintiff,   )
                                )
         vs.                    )                   ORDER
                                )
UNITED STATES OF AMERICA,       )
                                )
                   Defendant.   )
_______________________________ )

     THIS MATTER is before the Court on Defendants’ Motion to Dismiss

Complaint Pursuant to Fed. R. Civ. P. 12(b)(1) and 12(b)(6) [Doc. 9]; the

Magistrate Judge’s Memorandum and Recommendation [Doc. 18] regarding

the disposition of that motion; and the Defendant’s Objections to the

Memorandum and Recommendation [Doc. 20].

     Pursuant to 28 U.S.C. § 636(b) and the standing Orders of Designation

of this Court, the Honorable David S. Cayer, United States Magistrate Judge,

was designated to consider the Defendant’s motion and to submit a

recommendation for its disposition.

     On February 13, 2019, the Magistrate Judge filed a Memorandum and

Recommendation in this case containing conclusions of law in support of a
recommendation regarding the motion to dismiss. [Doc. 18]. The Magistrate

Judge advised the parties that they had fourteen (14) days, or until February

27, 2019, to file written objections to the recommendation. [Id.]. On February

19, 2019, Defendant sought and was granted by text order a seven-day

extension of time to file written objections to the recommendation, making

Defendant’s objections due on March 6, 2019. [Doc. 19]. On March 5, 2019,

Defendant    timely    filed   Objections   to    the   Memorandum        and

Recommendation. [Doc. 20]. On March 18, 2019, Plaintiff filed a Reply to

Defendant’s Objections. [Doc. 21].

     The Court has reviewed the Memorandum and Recommendation and

the Defendant’s Objections thereto and based thereon concludes as follows.

       It is undisputed that the Plaintiff’s decedent, Anthony Edward Lossiah

(“Lossiah”), was a police officer employed by the Eastern Band of Cherokee

Indians (EBCI) who was injured while on the job. This action is for medical

malpractice in the treatment Lossiah received for those injuries at the

Cherokee Indian Hospital (CIH or the Hospital), which malpractice allegedly

resulted in his death. The Workers’ Compensation action regarding the

death has already been settled.

     With respect to Defendant’s Rule 12(b)(1) motion, the Magistrate

Judge recommended denial of that motion concluding that Plaintiff’s civil

                                      2
action for malpractice is not barred by the Workers’ Compensation Act (the

“Act”). [Doc. 18 at 4]. Namely, for purposes of this lawsuit under the Federal

Tort Claims Act (FTCA), the CIH medical personnel who treated Lossiah are

deemed to be employees of the Public Health Service (PHS) pursuant to the

EBCI’s Compact with the Department of Health and Human Services

(DHHS). Based thereon the Magistrate Judge concluded that “[f]or purposes

of this lawsuit” the medical personnel who treated Lossiah were not

employees of his employer (EBCI), and thus the limited remedy against one’s

employer under the Workers’ Compensation statute did not apply.

Defendant objects to that conclusion on the basis that CIH was “conducting

the business” of the EBCI, Lossiah’s employer, when Lossiah was treated at

the Hospital and thus the Hospital comes within the scope of the immunity of

N.C. Gen. Stat. § 97-9. [Doc. 10 at 17-21; Doc. 20 at 6, n. 3].

      The Defendant’s objection is, in part, well taken. The fact (or rather

the legal fiction) that the CIH’s employees are “deemed to be” employees of

the PHS is not dispositive. That only serves to bring this action within the

confines of the FTCA, and therefore makes the United States the proper

defendant. However, “the United States is entitled to [any] protection of the

immunity” provided by any state law provision affording immunity to “a

similarly placed private employer.” Lomando v. United States, 667 F.3d 363,

                                      3
378-79 (3d Cir. 2011) (citing 28 U.S.C. § 2674). See also Schwarder v.

United States, 974 F.2d 1118, 1121-22 (9th Cir. 1992). This “private-party

analogue” allows the Defendant to step into the shoes of the CIH and avail

itself of all defenses the CIH would have had. FDIC v. Meyer, 510 U.S. 471,

477 (1994).

      Section 97-9 of the Workers’ Compensation Act requires employers to

secure payment of compensation to their employees in accordance with the

Act and provides: “[W]hile such security remains in force, he or those

conducting his business shall only be liable to any employee for personal

injury or death by accident to the extent and in the manner herein specified.”

N.C. Gen. Stat. § 97-9 (emphasis added). “By its plain language, N.C.G.S.

§ 97-9 extends exclusivity protection beyond the employer to ‘those

conducting [the employer’s] business.’” Hamby v. Profile Products, L.L.C.,

361 N.C. 630, 636, 652 S.E.2d 231, 234 (2007). Typically, this provision

protects co-employees of an injured workers’ compensation claimant from

being sued where the co-employee’s negligence caused or contributed to

the claimant’s compensable injury. See Strickland v. King, 293 N.C. 731,

733, 239 S.E.2d 243, 244 (1977) (“[A]n employee subject to the Act whose

injuries arise out of and in the course of his employment may not maintain a

common law action against a negligent co-employee.”). In Hamby, the North

                                      4
Carolina Supreme Court found that the sole member-manager of an

employer was conducting the business of the employer where the member-

manager was “exclusively charged with management” of the employer’s

business pursuant to the employer’s operating agreement. 361 N.C. at 636-

38, 652 S.E.2d at 235-36. Applying Hamby, the Defendant argues that the

CIH was conducting the business of the EBCI because “the Cherokee

Hospital is a component unit of the EBCI” and “the hospital is operated within

the structure of tribal governance created by the EBCI.” [Doc. 10 at 18].

Therefore, the Defendant concludes, “the exclusive remedy provision [of the

Act] extends to the Cherokee Hospital, and in turn the United States.” [Id. at

19].

       Defendant’s argument oversimplifies the analysis necessary for

discerning the meaning of “those conducting his [the employer’s] business”

in § 97-9. North Carolina’s Workers’ Compensation Act was enacted for the

purpose of “provid[ing] certain limited benefits to an injured employee

regardless of negligence on the part of the employer, and simultaneously to

deprive the employee of certain rights that he had at common law.” Brown

v. Motor Inns of Carolina, Inc., 47 N.C. App. 115, 118, 266 S.E.2d 848, 849,

disc. rev. denied, 301 N.C. 86 (1980). As such, the Workers’ Compensation

Act embodies a certain policy trade-off. Underlying this trade-off are two

                                      5
crucial facts: (1) that an injured employee is in serious jeopardy because

his/her livelihood is at stake during any prolonged determination of an

employer’s liability, and (2) that the employer’s control over the workplace

puts the employer in a position to more easily prevent and avoid employee

injuries. Thus an employer is strictly liable for a workplace injury, but to an

extent less than common law liability in negligence. A cornerstone of this

trade-off, of course, is the employer’s control over the conditions of the

workplace and the employee’s work activities. For this reason, a parent

corporation of the employer corporation is not liable for a workplace injury,

absent a showing of direct or day-to-day control over the workplace activities

by the parent. Edwards v. GE Lighting Sys. Inc., 200 N.C. App. 754, 685

S.E.2d 146 (2009); Richmond v. Indalex, Inc., 308 F.Supp.2d 648 (M.D.N.C.

2004). Determining whether one is “conducting the employer’s business” is

a matter of analyzing the subject party’s control. An employer has control

over an employee’s co-worker.       Thus, the co-worker is conducting the

employer’s business, and the employer is liable pursuant to § 97-9.

Strickland, 293 N.C. at 733, 239 S.E.2d at 244. An LLC employer is liable

pursuant to § 97-9 for the actions of the LLC’s sole member-manager

because of the control that party has over the workplace and the conditions




                                      6
of the claimant’s employment. Hamby, 361 N.C. at 363-38, 652 S.E.2d at

235-36.

      In the present case, the Cherokee Indian Hospital does not conduct

the EBCI’s business, as that phrase is intended by § 97-9. The CIH is not

involved in the day-to-day operations of the EBCI or charged with managing

the EBCI in any respect, much less with regard to the ECBI police

department or the conditions or circumstances of Lossiah’s employment.

The Hospital exists as a separate entity that is operated and controlled by its

own Board of the Cherokee Indian Hospital Authority (CIHA).1 The CIHA is

an umbrella body that operates the CIH, as well as other clinics and health

programs run for the EBCI. The Eastern Band of Cherokee Indians Code of

Ordinances (“Tribal Code”) Section 130B-5 sets forth the powers and duties

of the Governing Board of the CIHA. It provides, in part:

             (1) The CIHA Governing Board shall be responsible
                for direction and oversight of the Cherokee Indian
                Hospital, and other health programs as may be
                assigned to the CIHA by resolution of the Tribal
                Council.

             (2) In the oversight of assigned health programs, the
                Governing Board shall have the authority to hire
                an experienced chief executive officer (CEO) to
                manage day-to-day operations of the programs.

1
 The parties do not dispute that Lossiah was employed by the EBCI. The Government
concedes that the healthcare providers whose alleged negligence gave rise to the instant
case were employees of the CIH, not the EBCI. [Doc. 10 at 17; Doc. 20 at 6, n. 3].
                                           7
   The CEO shall serve at the pleasure of the
   Governing Board.

(3) The Board shall establish personnel policies and
   procedures for employees of the programs it
   administers…. The Board shall have the authority
   to set rates of pay … as necessary to attract and
   retain qualified staff. The Principal, Vice Chief and
   Tribal Council shall not be involved in any
   individual employee hiring, firing, and discipline
   decisions.

(4) The Board shall, in consultation with the medical
   staff, establish policies and procedures for the
   delineation of clinical privileges, including a fair
   hearing process for privilege restriction or
   termination, and oversight of medical staff quality
   improvement activities.

(5) The Board shall establish policies and
   procedures for effective management and
   delivery of health care, sufficient to ensure
   accreditation of the Cherokee Indian Hospital and
   other health programs as assigned by the Tribal
   Council.

(6) The Governing Board shall develop long range
   plans for improvement of patient care, within the
   limits of available federal and Tribal funding….

(7) The Governing Board shall have full authority to
   establish and amend the budget consistent with
   patient needs for use of all funds received and
   appropriated from federal, Tribal, and other
   sources, subject to any priorities established by
   the Tribal Council and any grant conditions or
   restrictions….




                           8
Tribal Code § 130B-5.      Further, the declaration of need for the CIHA

provides: “Improved performance and quality patient care require

professional management, free from inappropriate political influence or

interference with day-to[-]day personnel and patient care decisions. Health

system employees must be supervised in an impartial manner, under a fair

and efficient personnel policy, so they can provide quality medical care at a

reasonable cost.” Tribal Code § 130B-2(4)(c). As such, the Tribal Code

establishes the CIHA as a “component unit” distinctly separate from any

operation by or of the EBCI. As such, the CIH may come within the purview

of § 97-9 with regard to an injury to a nurse arising from a mishap in the

operating room (regardless of negligence), but not with regard to the medical

negligence that contributed to an injury of a person who happens to be an

employee of the EBCI.

     Therefore, Defendant’s argument that this Court lacks subject matter

jurisdiction because the Act’s exclusivity provision applies to Defendant, as

it stands in the shoes of the CIHA under the FTCA, is without merit.

     Defendant also objects to the Memorandum and Recommendation

based on the Magistrate Judge’s conclusion that the Settlement Agreement

resolving the Workers’ Compensation claim does not bar this action. The

Magistrate Judge reasoned that a wrongful death action can only be brought

                                     9
by the personal representative on behalf of the estate, citing Greer v.

Parsons, 331 N.C. 368, 416 S.E.2d 174 (1992), Graves v. Welborn, 260 N.C.

688, 133 S.E.2d 761 (1963), and other authorities, but that the personal

representative was not a party to the Settlement Agreement. [Doc. 10-1 at

1, 16].

      Defendant objects, citing N.C. Gen. Stat. § 97-10.1, arguing that the

remedy pursuant to the Workers’ Compensation statute “shall exclude all

other rights and remedies of … the personal representative as against the

employer.” Id. [Doc. 20 at 15].

      Defendant misses the mark in at least two respects. First, § 97-10.1

says nothing regarding the scope of this Settlement Agreement or any other

agreement. It simply states that the estate’s (personal representative’s)

claim against the employer, is governed by the Workers’ Compensation

statute and not by common law. That does not change the fact that the

personal representative was not a party to the agreement and thus did not

release the present claim.2


2
  Notwithstanding the language Defendant cites in § 97-10.1, it is clear that a death claim
pursuant to the Workers’ Compensation Act is properly brought by certain beneficiaries,
not the estate or personal representative of the deceased. N.C. Gen. Stat. § 97-38. On
the other hand, a wrongful death medical malpractice claim, such as the present case,
can only be brought by the personal representative. N.C. Gen. Stat. § 28-18-2, Livingston
v. United States, 817 F.Supp. 601, 604 (E.D.N.C. 1993). It is not before this Court as to
whether the failure of the personal representative to execute the Settlement Agreement
left open any potential claim by the personal representative against the employer.
                                           10
      Second, the Settlement Agreement is clear as to what it releases, and

it does not include this claim. It releases claims against any parties “charged

or chargeable with responsibility or liability … which … [Plaintiffs] ever had

or may have, by reason of or growing out of the terms and provisions of the

North Carolina Workers’ Compensation Act.” [Doc. 10-1 at 15]. This claim

asserts no liability growing out of the terms and provisions of the Workers’

Compensation Act. Quite the contrary, Plaintiff herein asserts a medical

malpractice claim entirely outside of any liability that arose pursuant to the

Act. As such, this claim is outside the scope of the claims released in the

Settlement Agreement.

      Accordingly, the Court hereby overrules the Defendant’s Objections

and accepts the Magistrate Judge’s recommendation regarding the motion

to dismiss.

      IT IS, THEREFORE, ORDERED that the Defendant’s Objections to the

Memorandum and Recommendation [Doc. 20] are OVERRULED; the

Memorandum and Recommendation [Doc. 18] is ACCEPTED; and the

Defendant’s Motion to Dismiss [Doc. 9] is DENIED.

      IT IS SO ORDERED.                Signed: April 10, 2019




                                      11
